Citation Nr: 0010856	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cervical spine disability is manifest by 
complaints of pain, including on use, with no more than 
moderate limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for a cervical spine disability is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran has been 
provided VA examinations and VA treatment records have been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
little intermittent relief, warrants a 40 percent evaluation.  
Diagnostic Code 5293.  

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  Under 
the Rating Schedule, moderate limitation of the cervical 
spine warrants a 20 percent evaluation, and severe limitation 
of motion of the cervical spine warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  Schafrath 1 Vet. App. 589.  
Historically, the veteran's cervical spine disability has 
been evaluated under several diagnostic codes.  A January 
1976 rating decision granted the veteran service connection 
for degenerative changes in the cervical spine.  The assigned 
evaluation was 10 percent, under Diagnostic Codes 5003 - 
5294, effective August 1975.  A temporary 100 percent 
evaluation under 38 C.F.R. § 4.29 was assigned effective 
November 1975, with the 10 percent evaluation resuming in 
January 1976.  The rating decision on appeal, dated in August 
1995, assigned a 20 percent evaluation to the veteran's 
service-connected cervical spine disability, under Diagnostic 
Code 5293.  The effective date was May 1994, the earliest 
date of outpatient treatment reports showing complaints of 
neck pain.  The rating decision identified the disability as 
cervical spine spondylosis, status post anterior fusion C3-4.  
Thereafter, a May 1998 rating decision identified the 
disability as degenerative changes of the cervical spine, 
status post anterior fusion C4-5.  

Evidence dated during the appeal period includes outpatient 
VA treatment records showing that the veteran underwent 
physical therapy in August 1994.  In June 1995 it was noted 
that he used a cervical collar and analgesics.

The report of an August 1995 VA spine examination provides 
that the veteran was doing a part-time job running his own 
business as an automobile mechanic.  He complained of pain in 
the back of his neck with minor numbness in the right arm.  
He said that the right arm was somewhat weak and was getting 
worse.  The veteran said that at times he used a TENS unit 
and a cervical collar.  

On physical examination, the veteran walked well and had good 
posture with his head square on his shoulders.  There were no 
postural abnormalities or fixed deformities.  Musculature of 
the back of the neck was good with no atrophy and 
satisfactory muscle tone.  There was a cervical scar on the 
front of the neck which was not tender.  Range of motion of 
the cervical spine was forward and backward movement to 20 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 50 degrees.  There was no 
objective evidence of pain on motion, no neurological deficit 
in the upper limbs, the grip strength was good on both sides, 
and there was no atrophy of the forearm muscles.  
Radiographic examination indicated fusion at C3-4 and 
moderate cervical spondylosis with spur formation.  The 
diagnosis was cervical spondylosis as well as fusion of the 
cervical spine.  The examiner opined that there was no gross 
evidence of neurological involvement in the limbs as well as 
spondylosis is possibly due to fusion of the cervical spine.  

During a January 1996 personal hearing, the veteran described 
pain, weakness and numbness of the neck and arm.  He said 
that he sometimes used a cervical collar or TENS unit, and 
had been forced to hire a handyman at his job.  He said that 
because of his pain he did not feel like socializing.  

In May 1997, the veteran underwent a CT scan of the cervical 
spine.  The resulting impression was evidence of previous 
fusion of the disc space of C3-4 and possibly C2-3; and focal 
osteophyte formation at the level of C4-5 with compression 
against the cervical root on the right with mild diffuse 
degeneration and bulging of the disc of C5-6 with no 
associated foraminal stenosis.  A May 1997 cervical myelogram 
resulted in an impression of moderate degenerative changes at 
C4-5 and C5-6 with evidence of previous fusion of the disc 
space of C3-4.  

In April 1998, the veteran underwent a right C4-5 
foraminotomy at a VA medical center.  Thereafter, the veteran 
sought treatment at a VA pain clinic.  In July 1998, he 
reported that he worked as an auto mechanic, with difficulty 
sleeping sometimes due to a cervical collar.  The veteran 
provided that there was very little change in his pain, and 
no fixed pattern regarding diurnal or calendar cycles or 
changes in the weather.  The examiner noted that a 1998 MRI 
had demonstrated C2-3 mild flattening of cord from diffuse 
bulging disc and minor osteophytes, C4-5 bulging disc and 
osteophytes with mild bilateral stenosis of foramina, C5-6 
disc space narrowing and bilateral foraminal stenosis 
(moderate), mild cord flattening at C2-3 and C4-5, and C6-7 
mild posterior osteophyte and bulging disc.  

Regarding the intensity of pain from 0-10, the right upper 
extremity was currently an 8, with 7 as the best and 8 as the 
worst.  The left upper extremity was currently a 6, with 3-4 
as the best and 7 as the worst.  It was noted that right 
quadrant position increased the pain, but the pain was not 
further increased with axial loading.  The pain was fairly 
constant in the right upper extremity, and for weeks at a 
time in the left upper extremity, with 2-3 weeks being less 
bothersome.  The veteran also described the pain as a numb 
feeling in the arm radiating down from the neck, and said 
that the pain sometimes caused him to drop things from the 
right hand unexpectedly and sometimes caused his arm to 
shake.  The veteran reported that therapy had consisted of 
ultrasound, traction, TENS unit (last used one year earlier) 
and moist heat.  The assessment reviewed the physical 
findings, and specifically noted that neither the right nor 
left upper arm extremity pain was in a true dermatomal 
pattern, and that there was decreased pinprick sensation in 
the right C5 and left C6 dermatomes.  It was noted that the 
veteran might benefit from neuroprobe treatment, otherwise a 
TENS unit was in order.  

The veteran responded well to TENS unit trials conducted from 
July to September 1998.  In October 1998, the veteran 
reported no significant change in symptoms but was sleeping 
better and had bought a moist hot pack.  The veteran's 
medication was increased and he was sent for consultation for 
physical therapy.  

The report of a January 1999 VA spine examination provides 
that the veteran was working part-time as an auto mechanic.  
He complained of pain in the back of his neck and the upper 
back including the top of his shoulders.  The pain was 
constant, with the right side more sore than the left.  The 
intensity was 7 or 71/2 on a scale of 0-10.  The veteran said 
that his activity was limited because of the pain and he was 
taking medication for pain.  The veteran reported that the 
pain had been growing worse over the last 10 or 15 years and 
he had been using a TENS unit.  He had attended a pain clinic 
in Cleveland two or three times.  In April 1998 he had a 
second operation.  

On physical examination, the veteran had a TENS unit with 
electrodes attached near the neck, with no neck brace.  He 
walked well and equilibrium was normal.  There was a midline 
vertical scar at the back of the neck, with a transverse scar 
on the right side of the neck in front.  Muscle tone was good 
and there was no spasm or atrophy of the muscles or 
scoliosis.  Range of motion was extension and flexion to 20 
degrees with complaints of pain during the motion, right and 
left lateral flexion to 15 degrees with complaints of pain, 
and right and left lateral rotation to 35 degrees with 
complaints of pain.  Both shoulders were at symmetrical 
level, there was no muscle atrophy, power was satisfactory 
and the range of motion was full for each shoulder.  Both 
upper limbs were negative for any neurological deficiency but 
the grip strength was weaker on the right side as compared to 
the left.  Radiographic examination indicated evidence of 
fusion between the cervical 3 and 4.  There were minor 
degrees of osteophytes at the lower level.  It was noted that 
an EMG with CV study was conducted and it was reported 
"[n]ormal motor and sensory conduction studies of the right 
upper extremity.  Normal EMG of bilateral upper 
extremities."  It was noted that cervical paraspinal muscles 
were not tested via EMG secondary to recent laminectomy.  

The diagnosis was status post cervical fusion and laminectomy 
with limitation of motion and pain, but no residual 
neurological deficiency in the upper limbs.  The examiner 
noted having reviewed the remand instructions as well as the 
medical records.  The examiner provided the opinion that the 
veteran's service-connected cervical disability was of 
moderate degree.  It was opined there was functional loss of 
the cervical spine in terms of range of motion due to the 
direct effect of surgery, cervical fusion and laminectomy, 
but that there was no functional loss due to subjective 
complaints of pain.  The examiner opined that it was not 
likely that the pain due to service-connected cervical spine 
disability would significantly limit the functional ability 
of the affected area of the neck.  The examiner noted having 
no opinion about flare-ups because the veteran did not 
complain about flare-ups.  It was observed that during the 
examination, the veteran did not exhibit any weakened 
movement or any excess fatigability or incoordination. 

The report of a January 1999 VA examination of the brain and 
spinal cord notes that the veteran complained of constant 
neck pain that constantly radiated into both arms.  The 
veteran used an antidepressant and salicylates for pain 
control, with only partial relief.  The veteran reported that 
his strength was poor in the right arm and fair in the left.  
It was reported that the veteran was able to do all 
activities of daily living and manage the bathroom and bath.  
He reported occasional difficulty writing, said that he could 
lift and carry 10 - 15, pounds and complained of numbness in 
the right arm.  

Neurological examination indicated that the veteran's gait 
and station were normal.  All muscle groups exhibited normal 
strength, tone and coordination were intact, reflexes were 
symmetric and sensory examination was intact.  The diagnosis 
was status post cervical fusion, status post cervical 
foraminotomy; and no neurological disability.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
disability of the cervical spine.  

The record is negative for evidence warranting a 40 percent 
evaluation for intervertebral disc syndrome.  Diagnostic Code 
5293.  The August 1995 VA spine examination demonstrated that 
there was no gross evidence of neurological involvement of 
the limbs.  The Board recognizes that treatment records dated 
in 1998 from a VA pain clinic indicate that the veteran made 
complaints regarding pain and numbness in the upper 
extremities, and that there was decreased pinprick sensation 
in the right C5 and left C6 dermatomes.  However, these notes 
also provide that the veteran's complaints of left and right 
upper extremity pain did not match a true dermatomal pattern.  
The January 1999 VA brain and spinal cord examination 
demonstrated that there was no neurological disability.  
Likewise, the January 1999 VA spine examination demonstrated 
that there was no residual neurological deficiency in the 
veteran's upper limbs. 

The Board recognizes that the veteran complains of constant 
cervical spine pain, and that VA records show he has been 
treated at a pain clinic and has used moist heat, pain 
medication, a TENS unit and a neck corset.  Nevertheless, the 
clinical evidence of record simply does not support a finding 
that the veteran's pain on use, weakness, or functional 
impairment is comparable to severe limitation of motion of 
the cervical spine.  Diagnostic Code 5290.  The report of an 
August 1995 VA spine examination provides that musculature of 
the back of the neck was good with no atrophy and 
satisfactory muscle tone.  There was no objective evidence of 
pain on motion.  The report of a January 1999 VA spine 
examination provides that muscle tone of the neck was good 
and there was no spasm or atrophy of the muscles.  The 
examiner provided the medical opinion that there was no 
functional loss due to subjective complaints of pain; that it 
was not likely that the pain due to service-connected 
cervical spine disability would significantly limit the 
functional ability of the affected area of the neck; and that 
during the examination, the veteran did not exhibit any 
weakened movement or any excess fatigability or 
incoordination.  The report of a January 1999 VA examination 
of the brain and spinal cord indicates that all muscle groups 
exhibited normal strength, and tone and coordination were 
intact.  As a result, the Board concludes that the veteran's 
cervical spine disability is correctly evaluated as 20 
percent disabling, and a higher evaluation under sections 
4.40, 4.45 or 4.59 for complaints of pain is not warranted.  
See DeLuca, 8 Vet. App. at 202.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321 
(1999).  "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case consideration by the RO of an extraschedular 
rating under 38 C.F.R. § 3.321 was required by the Board's 
May 1997 remand.  Although the RO failed to address this 
issue, the Board finds that consideration of entitlement to 
compensation under 38 C.F.R. § 3.321(b) at this time will not 
result in any prejudice to the veteran.  See Stegall v. West, 
11 Vet App 268 (1998).  

The Board may address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999) in the 
first instance whenever the record before it contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  See VAOPGCPREC 6-96.  

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected cervical spine disability 
has required frequent periods of hospitalization, and there 
is no documentary evidence in the claims file substantiating 
his assertion that he has been economically harmed beyond the 
degree of disability anticipated by the current evaluation of 
20 percent.  Hence, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
cervical spine disability is exceptional in nature, or causes 
a marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that his service-connected cervical spine disability has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.

In light of the foregoing, the Board finds that an evaluation 
in excess of 20 percent for cervical spine disability is not 
warranted.


ORDER

An evaluation in excess of 20 percent for cervical spine 
disability is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


